The Vice-Chancellor.
Without adverting to the want of certainty in the description of the ten lots which were to be conveyed to the defendant, and which of itself involves the case in *528much difficulty; I think the bill cannot be sustained for another reason.
The contract is specific and certain in this, that the defendant, on his part, is to convey ten lots at Paterson.
Such a contract is not performed by the conveyance■ of the undivided half of twenty lots, or by a deed of eight whole lots and the equal undivided half of four others.
The bill sets up as a full performance, precisely such a deed as I have mentioned; and so far from oifering or averring that the complainant is or will be able to convey ten lots, as the agreement on his part requires ; he stoutly maintains that the eight full lots, and the undivided half of the four other lots, are the identical ten lots described in the agreement.
The argument shows how little certainty there is in the contract itself; and it is wholly inadmissible as a performance on the part of the complainant.
As the bill goes for enforcing such a performance and none other, and does not show that the complainant can or will perform the agreement according to its clear import; the demurrer must be allowed and the bill dismissed with costs.